Citation Nr: 1538137	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-04 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to an initial disability rating in excess of 40 percent for the service-connected low back disability.  

3.  Entitlement to an initial compensable disability rating for the service-connected bilateral pinguecula.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active naval service from July 2004 to April 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The June 2009 rating decision granted service connection for bilateral pinguecula with an evaluation of 0 percent effective from the date of service connection on April 10, 2008; the decision also granted service connection for lumbar spine strain with an evaluation of 0 percent from the date of service connection on April 10, 2008. 

A decision review officer (DRO) decision in January 2010 granted an increased rating for the low back disability to 10 percent; subsequently in a March 2013 DRO decision, the disability rating for the service-connected low back disability, diagnosed as lumbar spine strain with L4-L5 and S1 degenerative joint disease, was increased to 40 percent from April 10, 2008, the effective date of service connection.  This increase did not satisfy the Veteran's appeal.

Meanwhile, in a May 2010 rating decision, the RO denied service connection for a cervical spine disability. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2012 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the electronic record.

When this case was initially before the Board in August 2012, the Board denied service connection for a cervical spine disability and remanded the increased rating issues for additional evidentiary development.  

In a September 2013 decision, the Board denied the claims for (1) a disability rating in excess of 40 percent for the service-connected low back disability, and (2) a compensable disability rating for the service-connected bilateral pinguecula.

The Veteran appealed all three denials to the United States Court of Appeals for Veterans Claims (Court or CAVC).  While his claims were pending at the Court, the Veteran's attorney and the VA Office of General Counsel filed a Joint Motion in December 2013 with regard to the Board's August 2012 denial of service connection for a cervical spine disability; and, they filed another Joint Motion in March 2014 with regard to the Board's September 2013 denial for increased ratings for the service-connected lumbar spine disability and bilateral pinguecula.  The parties to the Joint Motions requested that the Court vacate the Board's August 2012 and September 2013 decisions and remand the case to the Board for further development and readjudication.  In Orders dated December 2013 and March 2014, the Court granted the Joint Motions and the case was returned to the Board.  

In September 2014, the Board remanded the issue of entitlement to service connection for a cervical spine disability for additional development of the record.  As the Agency of Original Jurisdiction (AOJ) did not substantially comply with the September 2014 remand directives, the issue(s) of entitlement to service connection for a cervical spine disability is once again addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.




FINDINGS OF FACT

1.  The service-connected low back disability is not shown to be productive of more than a limitation of motion with forward flexion of the thoracolumbar spine restricted to 30 degrees or less; neither unfavorable ankylosis, nor incapacitating episodes due to intervertebral disc syndrome are demonstrated. 

2.  Throughout the pendency of this appeal, the Veteran's bilateral pinguecula was productive of unimpaired visual acuity; pinguecula; conjunctivitis; dry eyes; feelings of a foreign body in the right eye; sensitivity to brighter lights; and redness.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than 40 percent for low back disability have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, including Diagnostic Codes 5237, 5243 (2015).

2.  The criteria for the assignment of an initial 10 percent rating, but not higher, for right eye pinguecula have been more nearly approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.79 , 4.118, 4.124a, Diagnostic Codes 6018, 6037, 7800 (2015).

3.  The criteria for the assignment of an initial 10 percent rating, but not higher, for left eye pinguecula have been more nearly approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.79 , 4.118, 4.124a, Diagnostic Codes 6018, 6037, 7800 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A pre-rating letter mailed to the Veteran in March 2009 provided notice of the information and evidence needed to substantiate a claim for service connection and the respective duties of VA and the claimant in obtaining evidence.  The notice also included information pertaining to the assignment of disability ratings and effective dates.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated. In such instances, additional notice regarding VA's duty to notify and assist the Veteran is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, and identified VA treatment records have been obtained and associated with the record.  In addition, the Veteran has been afforded the appropriate medical examinations which are adequate for rating purposes.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

The Board is aware that the Veteran's attorney continues to request a videoconference hearing in conjunction with this appeal.  However, as noted above, the Veteran was provided a videoconference before the undersigned in June 2012.  The regulations essentially provide that an appellant is entitled to "a" hearing following an adverse decision by the RO.  Once the matter is certified to the Board for appellate review, the rules of practice before the Board (specifically Rule 17 (38 C.F.R. § 20.700) provide that "a" (emphasis added) hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  Based on the language of the regulations once a particular claim is certified to the Board, appellants are entitled to one hearing before the Board on the same matter.  The Veteran, with his attorney present, has been afforded this one hearing on the matters decided herein.  Any deficiencies in development were addressed in the subsequent Board remand.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the Veterans Law Judge who conducts a hearing fulfill the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked).

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims. 

II.  Increased Ratings 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015) 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

The Veteran is competent to provide evidence of observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran credible as to his symptoms, as his statements are consistent and detailed.

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Low Back Disability

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. 

Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability so that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  38 C.F.R. §§ 4.10 , 4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. App. 202, 204   -06 (1995).

The Veteran's low back disability is rated under Diagnostic Code 5237.  Under this Code, a 10 percent evaluation is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a , Diagnostic Code 5237. 

A 20 percent evaluation is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less or when there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine; and, a 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 45 degrees, bilateral rotation is zero to 30 degrees, and lateral flexion to either side is zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2015); see also 38 C.F.R. § 4.71a, Plate V (2015). 

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  Each range of motion measurement is rounded to the nearest five degrees.  Id. at Note (4).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5237, Note (2).

The notes to the revised rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a , Note (1) (2015).

The Veteran contends that he is entitled to disability rating in excess of 40 percent for his service-connected low back disability.  In order to warrant an evaluation of 50 percent, the Veteran must exhibit unfavorable ankylosis of the entire thoracolumbar spine. 

Turning to the evidence of record, the Veteran was afforded a VA examination in April 2009 in which he reported a sharp, pinching nerve-type pain in his back.  He reported experiencing flare-ups three to four times in six months that could be caused by lifting or jumping up and coming down the wrong way.  With a flare, he had increased pain, decreased range of motion by "a lot", weakness, fatigue and incoordination.  He denied any shooting pains, weakness or numbness down either leg.  There were no bowel or bladder changes, and no incapacitating episodes.  Physical examination of the spine showed no spasm or tenderness; flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, right and left rotation to 30 degrees.  He had pain with extremes on extension and right lateral flexion; repetitive motion also increased his pain; straight leg raising was negative.  The VA examiner diagnosed low back strain.

The Veteran submitted a statement in January 2010, stating that he had bearable pain during the day but had to take some muscle relaxers a few times a week.  At night, he used a medical wedge to reduce the pain as he lay down.  He reported sleep disturbances due to his back.

VA treatment records showed complaints and diagnoses of low back pain.  An MRI in January 2010 showed mild degenerative changes at L4-5 and L5-S1 without significant canal or foraminal narrowing at any level.

In March 2010 the Veteran submitted a lay "buddy" statement and a statement from his wife, attesting to his complaints of back pain and discomfort.

The Veteran was afforded a VA examination in June 2011 in which he reported constant pain in the low back, described as spasms along with sharp pain.  He did not report bowel or bladder complications or radiculopathy.  He reported flare-ups of increased pain three to four times a month, aggravated by prolonged sitting, exercise, and lying flat.  He had no incapacitating episodes of back pain as defined by bed rest prescribed by a physician.  Physical examination did not reveal any atrophy, posture abnormalities, fixed deformities, or abnormalities of the thoracolumbar spine musculature.  There was painful motion, tenderness in the lumbar musculature, and some mild guarding due to pain.  There were no spasms or weakness observed.  Range of motion testing showed flexion to 70 degrees with pain at the end range, extension 15 degrees with pain at the end range, right and left lateral flexion of 30 degrees with pain at the end range in both directions, right and left rotation of 30 degrees with pain at the end range in both directions.  The Veteran had a negative straight leg raise bilaterally.  Bilateral lower extremity strength, sensation, and reflexes were normal.  There was no change in active or passive range of motion during repeat motion testing and no additional losses of ranges of motion or less of function due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups, or loss of function.

As noted above, the Veteran testified before the undersigned in June 2012 as to his low back symptoms to include muscle spasms; burning sensation; sleep disturbances; the use of medication, hot baths, massages, and heating pads.  He also testified that the use of Hydrocodone for his back would put him "out of commission for the rest of the day", making him just lay down and sleep.  He reported taking this medication six to eight times a month when all other treatment did not work.

In response to the Board's August 2012 remand, the Veteran was afforded a VA examination in November 2012 in which he reported using Ibuprofen for pain control and only occasionally narcotics.  He reported no neurological symptoms.  He reported flare-ups to include with physical activities, playing with kids, and some weather changes.  Range of motion testing showed forward flexion to 15 degrees with painful motion at 15 degrees, extension to 10 degrees with painful motion at 10 degrees, right lateral flexion to 15 degrees with painful motion at 15 degrees, left lateral flexion to 20 degrees with painful motion at 20 degrees, right and left lateral rotation to 20 degrees with painful motion at 20 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions without additional limitation in range of motion following testing.  Functional impairment was noted as pain on movement and uncomfortable pressure.  Muscle strength, reflex, and sensory testing were normal.  Straight leg raising testing was negative, and the Veteran did not have radicular pain or any signs of radiculopathy.  No other neurologic abnormalities were noted.  The examiner noted that the Veteran had intervertebral disc syndrome (IVDS) and incapacitation episodes to include episodes over the past 12 months with a total duration of less than one week. 

Based on a careful review of the record, the Board finds that the service-connected low back disability does not meet the criteria for the assignment of a rating higher than 40 percent evaluation for any period of the appeal. Simply, given that range of motion has been shown in each case of objective testing, ankylosis of the entire spine, unfavorable or otherwise, has not been shown or indicated on VA examination or in the treatment records. 

The Board next turns to the question of whether the Veteran is entitled to higher ratings based upon the diagnostic criteria pertaining to IVDS, which is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks during the past 12 months.  An increased rating of 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015). 

In this case, although the Veteran testified before the undersigned that Hydrocodone for his back would put him "out of commission for the rest of the day", making him just lie down and sleep, he reported taking this medication six to eight times a month when all other treatment did not work.  The November 2012 VA examination also noted incapacitation episodes to include episodes over the past 12 months with a total duration of less than one week; however, because there is no evidence that the Veteran's physician has prescribed bed rest for at least four weeks in any given year under appeal, the Board accordingly finds that there is no evidence indicating that that the Veteran's reported low back flare-ups resulted in incapacitating episodes under the criteria set forth in the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes sufficient to warrant a higher ratings based upon incapacitating episodes. 

Due consideration has been given to the assignment of ratings for separate and distinct manifestations of the service-connected disability; however, the record does not support assigning a separate rating for the symptoms associated with his disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202 (1995).  The Board finds that the effect of pain on the basis of limitation of motion has been considered because although VA examinations and treatment records have shown that the Veteran experiences pain on motion and flare-ups on activity, there is no evidence to suggest that the functional loss is the equivalent to the next higher rating.  Evidence of pain is an important factor for consideration.  However, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Without any evidence of further functional loss as a result of the Veteran's pain, a higher disability evaluation is not warranted under DeLuca. 

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the Veteran's account of his symptoms, in the form of his correspondence to VA, and his testimony before the undersigned.  Although the Veteran is competent to report his own overall symptomatology, there is no medical evidence showing a degree of impairment due to his low back disability that approximates a disability rating in excess of 40 percent.  In the Board's opinion, the objective medical evidence prepared by skilled examiners is more probative than the statements of the Veteran.  In this regard, the Board notes that the examiners have considered the Veteran's statements in assessing the degree of disability and have addressed the specific rating criteria applicable to a low back disability.  Nothing in the statements of the Veteran demonstrates the presence of sufficient impairment to warrant more than the currently assigned rating of 40 percent.

Bilateral Pinguecula

At present, the Veteran's service-connected bilateral pinguecula has been assigned a noncompensable rating pursuant to Diagnostic Code 6034.  38 C.F.R. § 4.79, Diagnostic Code 6034, instructs VA to evaluate the disability at hand under diagnostic codes concerning visual impairment, disfigurement, conjunctivitis, or other disability depending on the particular findings of record. 

In response to his claim for service connection, the Veteran was afforded a VA examination in April 2009 in which he reported yellow callus nasally on each eye that were occasionally annoying, resulting in a foreign body sensation that was improved with artificial tears.  Physical examination showed distance visual acuity without correction right eye (OD) 20/15 and left eye (OS) 20/20; near visual acuity without correction was OD 20/20 and OS 20/20.  Examination showed good color and no edema.

As noted above, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2012 as to his eye symptoms to include dry eyes, feeling that there is was a foreign body in his right eye, and being sensitive to brighter lights.

The Veteran was afforded a VA examination in November 2012.  He reported having red eyes when exposed to dusty conditions.  Visual acuity uncorrected and corrected, distance and near vision in the right and left eye was 20/40 or better.  The examiner noted that the Veteran did not have:  anatomical loss, light perception only, extremely poor vision, or blindness in either eye.  Slit lamp and external eye examination was normal except for nasal pingueculium on the left and right eye.  There was no visual field defect.  There was conjunctivitis and pinguecula of both eyes.  There was no visual acuity or other visual impairment.  There was no scarring or disfigurement.

The evidence of record does not demonstrate that the Veteran's service-connected bilateral pinguecula was manifested by a permanent impairment of central visual acuity or permanent impairment of visual fields.  Impairment of central visual acuity and impairment of visual fields are evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6061 through Diagnostic Code 6081 (2015).  Therefore, the Board finds that the Veteran's bilateral pinguecula does not more nearly approximately a compensable rating under any of the diagnostic codes pertaining to vision impairment.  38 C.F.R. §§ 4.7, 4.79, Diagnostic Codes 6061 through Diagnostic Code 6081 (2015).

The evidence of record demonstrates diagnoses of conjunctivitis consistent with pinguecula.  Conjunctivitis is evaluated under 38 C.F.R. § 4.79, Diagnostic Code 6018.  Pursuant to Diagnostic Code 6018, a 10 percent rating is warranted for active conjunctivitis, with objective findings such as red, thick conjunctivae and mucous secretions, among other symptoms.  At first blush, it appears that the evidence of record does not demonstrate that the Veteran's service-connected bilateral pinguecula was manifested by the above noted symptoms that are consistent with active conjunctivitis.  38 C.F.R. § 4.7.  However, according to Stedman's Medical Dictionary on line, the definition of pinguecula is a yellowish accumulation of connective tissue that thickens the conjunctiva.  This definition does appear to be compatible with active conjunctivitis symptoms.  Given the Veteran's diagnosis and this definition, it appears that the Veteran's pinguecula is analogous to chronic conjunctivitis and the symptoms associated with the 10 percent rating.  Accordingly, the criteria for the assignment of a 10 percent rating for the Veteran's right eye pinguecula and a 10 percent rating for the left eye pinguecula have been more nearly approximated.  These 10 percent ratings reflect the highest schedular rating under Diagnostic Code 6018 for chronic conjunctivitis.  As such, the Board finds that two 10 percent ratings are warranted for pursuant to Diagnostic Code 6018 for bilateral active conjunctivitis.  

For inactive conjunctivitis, Diagnostic Code 6018 instructs VA to evaluate the disability based on the residuals, such as visual impairment or disfigurement.  The Board has already evaluated the Veteran's service-connected pinguecula under the diagnostic codes pertaining to vision impairment and, thus, it need not be repeated here.  The Board will address disfigurement below. 

Additionally, pinguecula is evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6037.  Diagnostic Code 6037, however, does not provide for a rating, but instead directs VA to evaluate the disability on the basis of disfigurement.

Disfigurement of the head, face, or neck is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Under this diagnostic code, entitlement to compensation is warranted when a veteran possesses at least one of eight disfiguring characteristics as defined in the Rating Schedule.  The eight characteristics of disfigurement are:  a scar five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

The evidence of record does not demonstrate the Veteran's service-connected bilateral pinguecula was productive of any of the eight disfiguring characteristics as defined in Diagnostic Code 7800, Note (1).  Further, the Board finds that there was no evidence of visible or palpable tissue loss or either gross distortion or asymmetry of one or more of the Veteran's features or paired sets of features.  As such, the Board finds that a compensable evaluation is not warranted for the Veteran's service-connected pinguecula pursuant to Diagnostic Code 7800.

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence above the Board has carefully considered the Veteran's account of his symptoms, in the form of his correspondence to VA, and his testimony before the undersigned.  Although the Veteran is competent to report his own overall symptomatology, there is no medical evidence showing a degree of impairment due to his bilateral pinguecula that approximates a compensable disability rating.  In the Board's opinion, the objective medical evidence prepared by skilled examiners is more probative than the statements of the Veteran.  In this regard, the Board notes that the examiners have considered the Veteran's statements in assessing the degree of disability and have addressed the specific rating criteria applicable to bilateral pinguecula.  Nothing in the statements of the Veteran demonstrates the presence of sufficient impairment to warrant more than a rating of 10 percent for each eye.  

As the evidence of record demonstrates that the Veteran's symptoms have been consistent since the effective date of service connection, these 10 percent ratings based on symptoms compatible with active conjunctivitis are warranted from the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Extra-Schedular Consideration

Finally, there is no evidence that the manifestations of the Veteran's service-connected low back and pinguecula disabilities are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  The Veteran's low back disability is manifested by pain, limited motion and flare ups of pain weakness and fatigue with some incapacitating episodes.  All of these symptoms are contemplated in the rating criteria for rating disabilities of the spine.  Furthermore, these symptoms are contemplated by the regulations at 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Veteran's disability rating reflects application of these regulations.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where the signs and symptoms of the Veteran's service-connected lumbar spine disability is addressed by the relevant criteria discussed above.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  

Likewise, the Veteran's service-connected pinguecula is manifested by pain, light sensitivity, and a feeling like there is something in the eye.  These symptoms are contemplated in the rating criteria for rating conjunctivitis.  The Veteran does not have vision impairment or disfigurement.  As such, the Veteran's symptoms are contemplated in the rating criteria for rating the Veteran's pinguecula.  Furthermore, there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria.  As such, extraschedular consideration is not warranted in this case, particularly where the signs and symptoms of the Veteran's service-connected pinguecula are appropriately addressed by the relevant criteria discussed above.  Thun, supra.  

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for his service-connected disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected lumbar spine disability and/or his bilateral pinguecula disability result in further disability when looked at in combination with his other service-connected disabilities. 

There are no additional symptoms that are not adequately addressed by the rating schedule.  The rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  Consequently, neither an exceptional nor an unusual disability picture is found, and referral of this case for consideration of an extra-schedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 


ORDER


Entitlement to a disability rating in excess of 40 percent for a low back disability is denied.

An initial 10 percent disability rating is granted for pinguecula of the right eye, subject to the laws and regulations governing the payment of monetary benefits.  

An initial 10 percent disability rating is granted for pinguecula of the left eye, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The Veteran seeks service connection for a cervical spine disability.  He claims this disability resulted from a bus accident in 2008 while he was stationed in Bahrain; and, that the incident should be documented in unit records due to the severity of the damage to the bus.  

A November 2013 Joint Motion for Remand points out that there had been no attempt to obtain unit records to corroborate the Veteran's account of the bus accident.  In September 2014, the Board remanded the matter and directed the Agency of Original Jurisdiction (AOJ) to obtain the unit records, logs, morning reports and other related documents applicable to the Veteran's unit while stationed in Bahrain.  

In an October 2014 letter to the Veteran, the AOJ notified him that an attempt would be made to contact the service department regarding the Veteran's claimed bus accident; however, before such an attempt could be made, the AOJ requested the following information from the Veteran which was deemed necessary in order to conduct the search for records:

* Your unit information: name, brigade, company, regiment, battalion, detachment, etc.
* Description of the accident: Who, What, When, and Where.
* The actual date of the accident.
* Was it a military bus or contracted bus?
* Did you seek treatment for your injury and if you did where?  Records of the injury?
* Are there witnesses to the accident?

The Veteran did not provide the requested information.  It is possible, however, that the Veteran planned to provide this information at a Board hearing which his attorney requested on his behalf.  However, as noted above, the Veteran has already been afforded a Board hearing and the Board does not have an obligation to allow for a claimant to testify at more than one hearing under the circumstances of this case.  In an effort to resolve all doubt in the Veteran's favor, the Board will provide the Veteran another opportunity to provide the necessary evidence requested in the October 2014 letter to the Veteran now that he is aware that an additional hearing will not be scheduled.  

Moreover, although the Veteran did not directly respond to the October 2014 request for information as listed above, the Veteran's attorney submitted additional personnel records obtained from the Navy.  Specifically, the record also reflects that the Veteran's attorney requested the Veteran's personnel file from the National Personnel Records Center (NPRC) in May 2012.  The NPRC responded in June 2012 that the requested records were not located there, and forwarded his request to the Commander, Navy Personnel Command in Tennessee.  

Records obtained from this source include the Veteran's evaluation reports and counseling records, the Veteran's enlistment documentation, and history of assignments.  These records show that the Veteran was stationed in Bahrain from March 2007 to March 2008.  Because the Veteran has indicated that the bus accident took place in 2008, the period to search for unit reports is confined to a three month period from January 2008 through March 2008.  Further, the Veteran's attorney provided the following information in June 2012 correspondence:  

[The Veteran] has stated that the cervical condition he has had since service was likely incurred while he was stationed at Naval Support Activity Bahrain in 2008.  In his statement in support of claim dated March 9, 2010, [the Veteran] described a bus accident he was involved in while on the way back from the shooting range located in Shakeeza, Bahrain.  

This correspondence also provides the following information regarding the Veteran's unit of assignment in Bahrain:  

Naval Support Activity Bahrain (PSC 451 Box 10 FPO AE, 09834-2800) regarding the bus accident he was involved in during 2008.

Finally, the September 2014 remand directed the AOJ to document all efforts to obtain the requested records; and, that such efforts to obtain the records should continue until the federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  The Veteran was to be provided proper notice if the records could not be obtained.  It does not appear that this was accomplished.  Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).



Accordingly, the case is REMANDED for the following action:

1.  Request from the proper custodian for unit records, logs, morning reports, etc. related documents applicable to the Veteran's unit while stationed in Bahrain between January and March 2008, including but not limited to Naval Support Activity Bahrain (PSC 451 Box 10 FPO AE, 09834-2800) regarding the bus accident he was involved in during 2008.  

All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.  

2.  Then, after ensuring any other necessary development has been completed as a result of the action above (to include an examination), readjudicate the Veteran's claim.  If any action remains adverse to the Veteran, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


